DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 and 3-5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hara (US PGPub 2010/0244401) in view of Guderzo (US Patent 7,373,232).
Hara discloses:
Claim 1. A method of shifting a bicycle with an electronic gear shifting system, wherein the electronic gear shifting system comprises:
a first shift unit (12) including
a first switch mechanism (33);
a second shift unit (14) including
a second switch mechanism (36); 

and a rear gear shift mechanism (18) in communication with and responsive to command signals from the control unit (including 20, but not necessarily limited to just 20. See para. [0071], [0072], may also include 86) (para. [0031] - “left [(first)] hand side (front/rear) shifter 12, a right [(second)] hand side (rear) shifter 14”. [0037] - the rear derailleur 18 shifts the chain 22 between the rear sprockets R1 to R10 in response to operation of the right hand side (rear) shifter 14 or the left hand side (front/rear) shifter 12)), comprising:
actuating the first switch mechanism (33) to perform an upshift with the rear gear shift mechanism; (para. [044], [0046]) and
actuating the second switch mechanism (36) to perform a downshift with the rear gear shift mechanism (para. [044], [0046])

Hara is silent to brake levers (most likely because brakes are well known in the art and so not needed to be discussed), and so does not expressly disclose a first brake support, a first brake lever pivotally mounted to the first brake support, a second brake support, a second brake lever pivotally mounted to the second brake support, that the first switch mechanism (33) is mounted to the first brake support; or the second switch mechanism (36) mounted to the second brake support (However, Examiner notes in Hara that second switch mechanism 36 is located on an opposite handlebar from the handlebar on which first switch mechanism 33 is located, as seen in Fig. 2. Furthermore, the Examiner notes that paragraph [0045] explicitly states that “it [is] apparent from this disclosure that other types of electronic shifters (e.g., pushbutton type operating members) can be used as needed and/or desired.”)

It would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the device of Hara such that there is a first brake support, a first brake lever pivotally mounted to the first brake support, a second brake support, a second brake lever pivotally mounted to the second brake support, that the first switch mechanism is mounted to the first brake support; and the second switch mechanism mounted to the second brake support, as taught by Guderzo, for the purpose of being able to brake the bike, and to allow the biker to easily reach both the shift controls and the brake controls (as is encouraged by base reference Hara in paragraph [0045] of Hara).

Hara as modified above further suggests:
Claim 3. Sending the first or second shift signal to the control unit (including 20 but not 86. See para. [0071], [0072]) upon releasing the first or second switch mechanism (para. [0101], [0079], [0071], [0072] in Hara).
Claim 4. Wherein said actuating the second switch mechanism to perform the downshift is permitted by the control unit (including 20 and 86. See para. [0071], [0072]) if the rear gear shift mechanism is not in a first end position (para. [0079])
Claim 5. Wherein said actuating the first switch mechanism to perform the upshift is permitted by the control unit (including 20 and 86. See para. [0071], [0072]) if the rear gear shift mechanism is not in a second end position (para. [0079])

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 6/23/2021 have been fully considered but they are not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The Applicant argues that a person of ordinary skill in the art would not combine Hara and Guderzo, because Hara is allegedly a mountain bike and Guderzo is allegedly a road bike. First, the Examiner notes that neither Hara nor Guderzo state their respective device is limited to being used in a mountain bike alone or road bike alone, respectively. On the other hand, while the Applicant alleges that Hara is limited to a mountain bike, the Examiner notes that Hara explicitly mentions the bike being used on a road (see. Para. [0040], [004]), and does not use the term “mountain”. There is no reason a person of ordinary skill in the art would believe the device disclosed and taught in Hara is to be limited only to mountain bicycle applications. Hara is concerned primarily with the electronic gear shifting system of the bike, not with the particulars of whether it the device of Hara is used in a road bike, mountain bike, hybrid bike, or some other type of bicycle.

As to the Applicant’s argument that in Guderzo the levers 43, 44 operating the rear derailleur are on the same shifter, and not on separate shifters, the Examiner notes that Guderzo discloses four shift levers (43, 44, 45, 46), two of which (43, 44) are on one brake lever (41) on one side of the bike and two of which (45, 46) are on a brake lever (not shown, C9/49-56) on the other side of the bike. The Examiner notes a person of ordinary skill in the art is not an automaton and possesses the necessary skills and creativity to combine the teaching of the prior art and arrive at a functional device. A person of ordinary skill in the art, who is not an automaton, would be able to reconfigure the shift lever-brake lever mechanisms taught by Guderzo to use the electronic shift gear shifting system (and method of shifting use that system) of Hara which does indeed disclose the operating of the rear derailleur using shifters located on different sides of the bicycle (and thus the combination of Hara and Guderzo suggests the rear derailleur being operated by shifters on different brake levers).
Lastly the Examiner notes that Hara explicitly states that “it [is] apparent from this disclosure that other types of electronic shifters (e.g., pushbutton type operating members) can be used as needed and/or desired (para. [0045]).” Therefore, the disclosure of Hara envisions, encompasses, and encourages the device and teachings of Hara being used with different rider operated control mechanisms than the one shown in Hara; the shift-brake mechanisms of Guderzo is but one of many with which Hara can be combined. Thus, Hara not only does not teach away from being combined with Guderzo or other prior art bicycle controls, but actively encourages it being applied to and combined with the bicycle controls (i.e. shifters, brake levers, and their various arrangements on bicycles) of Guderzo as well as with those of other prior art bicycles.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY T PRATHER whose telephone number is (571)270-5412.  The examiner can normally be reached on Monday-Thursday 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bill Kelleher can be reached on (571) 272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/GREGORY T PRATHER/Examiner, Art Unit 3658

/THOMAS A MORRISON/Primary Examiner, Art Unit 3658